DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a mechanism for moving the first and second blades relative to one another” in claim 4; and “a moving mechanism to create a spacing between the distal trough-shaped blade portions of the first and second blades for dilating a patient” in claim 16; “a feature for engaging the illumination assembly” in claim 10; and “at least one feature on the handle portion for engaging the illumination assembly” in claim 18. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function (e.g. a yoke and lever, see para. [0140]; and a protrusion, rib, or groove, see para. [0013]), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the trough-shaped blade portion" in line 11.  There is insufficient antecedent basis for this limitation in the claim. It appears as though claim 1 should instead recite “the distal trough-shaped blade portion” in order to be consistent with the previously used claim terminology and have proper antecedent basis. 
Claim 8 recites the limitation "the distal blade portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears as though claim 8 should instead recite “the distal trough-shaped blade portion” in order to be consistent with the previously used claim terminology and have proper antecedent basis. 
Claim 11 recites the limitation "the trough-shaped blade portions of the first and second blades" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. It appears as though claim 11 should instead recite “the distal trough-shaped blade portion” in order to be consistent with the previously used claim terminology and have proper antecedent basis. 
Claim 12 recites the limitation "the trough-shaped blade portion" in line 12.  There is insufficient antecedent basis for this limitation in the claim. It appears as though claim 12 should instead recite “the distal trough-shaped blade portion” in order to be consistent with the previously used claim terminology and have proper antecedent basis. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 4, 6-18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Petrassevich (U.S. Patent 4,337,763, hereinafter “Petrassevich”). 
Petrassevich discloses, regarding claim 1, a vaginal speculum (10, see Fig. 1) comprising: a first blade (14); a second blade (16), each of the first and second blades including a distal trough-shaped blade portion and a proximal end (see annotated Fig. 1 below); a handle portion (11) extending from the proximal end of the second blade (via 19, see Fig. 1), the handle portion including a hollow receiving cavity extending therethrough (see annotated Fig. 1 below); and an illumination assembly (28, 30, and 36) comprising: a light source (28); at least one battery (36) coupled to the light source (via 30), the illumination assembly being disposed within the hollow receiving cavity (see Fig. 1, note that the batteries 36 of the illumination assembly is disposed within the receiving cavity) with the light source being disposed at a distal end of the illumination assembly and adjacent the trough-shaped blade portion of the second blade (see Fig. 1, note that 28 is disposed at a distal end of the illumination assembly and disposed adjacent the through-shaped blade portion), enabling illumination to be directed toward a medical target and in which the illumination assembly is at least partially disposed within the hollow receiving cavity of the handle portion (see lines 62-68 of column 3 and lines 1-6 of column 4).

    PNG
    media_image1.png
    617
    596
    media_image1.png
    Greyscale

Regarding claim 4, including a mechanism (20-22) for moving the first and second blades relative to one another (see lines 44-56 of column 3).
Regarding claim 6, in which the illumination assembly is integral to the handle portion and second blade (see Fig. 1, note that batteries 36 of the illumination assembly are integral to the handle portion 11 and light source 28 and electrical connections 30 are integral to the second blade 16).
Regarding claim 7, in which the proximal ends of the first and second blade combine to form a rear aperture (24) and in which the illumination assembly is disposed so as not to interfere with viewing of the medical target through the rear aperture (see Fig. 2, see also lines 56-61 of column 3, note “clear view”).
Regarding claim 8, in which the second blade includes a curved portion (29, see Figs. 1-2) between the handle portion and the distal blade portion (see Fig. 1), the light source being disposed on the curved portion (see Figs. 1-2).
Regarding claim 9, in which the mechanism for moving the first and second blades relative to one another includes a yoke (20) attached to the handle portion (via 19) and a lever portion (21) extending from the proximal end of the first blade (see Fig. 1), the yoke including an articulated portion (23, note that it articulates via 19) that engages the lever portion (see Fig. 1).
Regarding claim 10, in which the handle portion includes at least one feature (35 and 38) for engaging the illumination assembly (see Fig. 1).
Regarding claim 11, in which the mechanism for moving the first and second blades relative to one another creates a spacing between the trough-shaped blade portions of the first and second blades in order to dilate a patient (see lines 44-56 of column 3, note “cavity is sufficiently enlarged for examination purposes”).
Petrassevich discloses, regarding claim 12, a method of manufacturing a speculum (see lines 39-45 of column 4, note “construction” and “manufacture”, see also Fig. 1, note that the device is shown as assembled / manufactured), the method comprising: providing a first blade (14) and a second blade (16), each of the first and second blades including a distal trough-shaped blade portion and a proximal end (see annotated Fig. 1 above); providing a handle portion (11) downwardly extending from the proximal end of the second blade (via 19, see annotated Fig. 1 above), the handle portion including a hollow receiving cavity extending therethrough (see annotated Fig. 1 above); providing an illumination assembly (28, 30, 36) comprising: a light source (28), and at least one battery (36) coupled to the light source (via 30); and positioning the illumination assembly at least partially within the hollow receiving cavity (see Fig. 1, note that the batteries 36 of the illumination assembly is positioned within the receiving cavity) with the light source being disposed at a distal end of the illumination assembly and adjacent the trough-shaped blade portion of the second blade (see Fig. 1, note that 28 is disposed at a distal end of the illumination assembly and disposed adjacent the through-shaped blade portion) to enable illumination to be directed toward a medical target (see lines 62-68 of column 3 and lines 1-6 of column 4).
Regarding claim 13, in which the illumination assembly is made integral to the handle portion and second blade (see Fig. 1, note that batteries 36 of the illumination assembly are integral to the handle portion 11 and light source 28 and electrical connections 30 are integral to the second blade 16).
Regarding claim 14, in which the proximal ends of the first and second blade combine to form a rear aperture (24), the method including the further step of positioning the illumination assembly so as not to interfere with viewing of the medical target through the formed rear aperture (see Fig. 2, see also lines 56-61 of column 3, note “clear view”).
Regarding claim 15, in which the second blade includes a curved portion (29, see Figs. 1-2) between the handle portion and the distal trough-shaped blade portion (see Fig. 1), in which the light source is disposed on the curved portion (see Figs. 1-2).
Regarding claim 16, further comprising: providing a moving mechanism (20-22) to create a spacing between the distal troughshaped blade portions of the first and second blades for dilating a patient (see lines 44-56 of column 3, note “cavity is sufficiently enlarged for examination purposes”).
Regarding claim 17, in which the moving mechanism includes a yoke (20) attached to the handle portion (via 19) and a lever portion (21) extending from the proximal end of the first blade (see Fig. 1), the yoke including an articulated portion (23, note that it articulates via 19) that engages the lever portion (see Fig. 1).
Regarding claim 18, further comprising providing at least one feature (35 and 38) on the handle portion for engaging the illumination assembly (see Fig. 1).

Claim(s) 20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Patel (U.S. Pub. No. 2007/0156022 A1, hereinafter “Patel”). 
Patel discloses, regarding claim 20, in combination, an illuminator (74, see Fig. 10) for a vaginal speculum having a top blade, a bottom blade and a handle portion (see Fig. 10, note that the illuminator 74 shown in Figure 10 would be capable of having the clamp 114 attached to a vaginal speculum having a top blade, bottom blade and handle portion), the illuminator comprising: a light source (54, see para. [0042]); at least one battery (56 a,b, see para. [0042]) coupled electrically to the light source (via 60b); and at least one clip (114) for releasably attaching the illuminator to the top blade of the speculum (see Fig. 10, note that the illuminator 74 shown in Figure 10 would be capable of having the clamp 114 attached to a top blade of the speculum).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petrassevich, as applied to claim 1 above, and in view of Richards et al. (U.S. Pub. No. 2005/0277811 A1, hereinafter “Richards”). 
Petrassevich discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 2, in which the light source is an LED; Petrassevich instead discloses that the light source is an incandescent (see lines 65-68 of column 3. 
Richards discloses a speculum (1) with an illumination assembly (8), wherein the light may comprise an LED (see para. [0049]) instead of an incandescent (see para. [0049]) in order to provide a suitable alternative means for illuminating a speculum (see para. [0049]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the incandescent in Petrassevich with the LED in Richards in order to provide a suitable alternative means for illuminating the specula. 

Claim(s) 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petrassevich, as applied to claim 1 above, and in view of Strong (U.S. Patent 6,048,308, hereinafter “Strong”). 
Petrassevich discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 3, in which the exterior of the handle portion includes a plurality of ribs.
Strong discloses a vaginal speculum (2, see Fig. 1), wherein the handle portion (26) includes a plurality of finger indentations (28) and ribs (see annotated Fig. 1 below) in order to receive the fingers of the user when the handle is being held (see lines 61-64 of column 3). 

    PNG
    media_image2.png
    670
    689
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the handle portion in Petrassevich to include a plurality of finger indentations and ribs in view of Strong in order to receive the fingers of the user when the handle is being held. 

Claim(s) 5 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petrassevich, as applied to claims 1 and 12 above, and in view of Moore et al. (U.S. Patent 3,890,961, hereinafter “Moore”). 
Petrassevich discloses all of the features of the claimed invention, as previously set forth above. Petrassevich further discloses wherein the speculum is made from plastic (see lines 39-45 of column 4, “plastics”). Petrassevich however fails to disclose, regarding claim 5, that the speculum is molded; and regarding claim 19, wherein the first and second blades and handle portion are molded. 
Moore discloses a vaginal speculum (see Fig. 2), wherein the pieces of the speculum are manufactured from molded plastic (see lines 5-10 of column 1) in order to permit the instrument to be economically manufactured and disposed of after use (see lines 5-10 of column 1). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the handle and blades of the speculum in Petrassevich to be made of molded plastic in view of Moore in order to permit the instrument to be economically manufactured and disposed of after use. 

Claim(s) 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Troutner et al. (U.S. Patent 4,067,323, hereinafter “Troutner”) in view of Karram et al. (U.S. Patent 6,428,180 B1, hereinafter “Karram”).  
Troutner discloses, regarding claim 20, in combination, an illuminator (20, see Fig. 1) for a vaginal speculum (21) having a top blade (see annotated Fig. 1 below), a bottom blade and a handle portion (see annotated Fig. 1 below), the illuminator comprising: a light source (28); at least one battery (54, 55) coupled electrically to the light source (via contact 52, see lines 1-3 of column 3). 
While Troutner discloses a channel (45) formed between wall (24) and protuberance (26) that releasably attaches the illuminator to the top blade of the speculum (see Fig. 1, see lines 37-41 of column 2 “upper curvature 25 of the vaginal speculum body is adapted to fit within the space or channel 45”); Troutner fails to explicitly disclose regarding claim 20, wherein the assembly includes at least one clip. 
    PNG
    media_image3.png
    780
    507
    media_image3.png
    Greyscale

Karram discloses a surgical illumination device (100, see Fig. 7) that attaches to a surgical instrument (700, see Fig. 7) with flanges and lips (702, 704, 708, 710) that form a channel that receives the instrument (see Fig. 7), wherein the flanges and lips are formed of an firmly elastic material to form a clip (see lines 33-39 of column 7) in order to tightly and securely grasp the instrument mounting portion 712, see lines 29-39 of column 7). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the wall and the protuberance in Troutner to be made of a firmly springy material to form a clip in view of Karram in order to more tightly and more securely grasp the upper curvature of the vaginal speculum body. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Baggett (U.S. Patent 6,379, 296 B1) discloses a medical lighting device for a vaginal speculum. 

Whitman (U.S. Patent 3,789,835) discloses an illuminating attachment for a virginal speculum. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773

	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773